Exceptions overruled. The plaintiff, upon the purchase by her from the defendant of a fur coat for future delivery, signed a contract in writing which contained a provision that she would not institute any court proceedings against the defendant under the *752contract until ten days after she had delivered to the defendant a signed statement in writing of the details of her claim. She brought this action for breach of the contract in refusing to deliver the coat, claiming that the defendant had attempted to deliver a coat other than the one she had, bought. There was no evidence that before bringing this action she had delivered to the defendant the signed statement required by the contract. The judge rightly entered a verdict for the defendant on leave reserved. The action was prematurely brought. The case is fully governed by MacLeod v. I. J. Fox, Inc. 306 Mass. 15. See O'Flaherty v. Cunard Steamship Co. Ltd. 281 Mass. 447. Compare Sandler v. Commonwealth Station Co. 307 Mass. 470, 472.
R. W. King & D. A. Clancy, for the plaintiff, submitted a brief.
J. L. Shack, for the defendant.